Citation Nr: 0811706	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent 
for left shoulder dislocation, postoperative.

2. Entitlement to service connection for a disability 
manifested by pain, numbness, and tingling of the left arm 
and hand, claimed as peripheral neuropathy, left arm and 
hand.

3. Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
that increased the veteran's disability rating for left 
shoulder dislocation, postoperative, from 10 percent to 20 
percent, and denied the veteran's claim of entitlement to 
service connection for neuropathy, left arm and hand.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a December 2006 rating decision, the RO increased the 
veteran's rating for left shoulder dislocation from 20 
percent to 40 percent.  However, the veteran continued the 
appeal of this issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In January 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issues of entitlement to service connection for a 
disability manifested by pain, numbness, and tingling of the 
left arm and hand, claimed as peripheral neuropathy, left arm 
and hand, and entitlement to service connection for residuals 
of a neck injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew, in writing and on the record, his 
substantive appeal concerning the issue of entitlement to a 
disability rating in excess of 40 percent for left shoulder 
dislocation, postoperative.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to a disability rating in excess of 40 percent 
for left shoulder dislocation, postoperative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claim of entitlement to a 
disability rating in excess of 40 percent for left shoulder 
dislocation, postoperative, on the record at his January 2008 
Board hearing, and in a January 2008 written statement.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this claim.  Thus, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed.




ORDER

The issue of entitlement to a disability rating in excess of 
40 percent for left shoulder dislocation, postoperative, is 
dismissed.


REMAND

The issues of entitlement to service connection for a 
disability manifested by pain, numbness, and tingling of the 
left arm and hand, claimed as peripheral neuropathy, left arm 
and hand, and entitlement to service connection for residuals 
of a neck injury must be remanded for the following reasons.

A May 2006 VA neurology follow-up note indicates that, on 
physical examination, a positive Hoffman reflex on the left 
was quite strong and did not extinguish with repetition 
relaxation, and sensory examination showed subjective 
decrease on the left upper extremity.  The veteran was 
diagnosed as having pain in limb, abnormal reflex, and 
displacement of cervical intervertebral disc without 
myelopathy.  The VA examiner opined that the magnetic 
resonance imaging (MRI) of the veteran's neck revealed 
residuals of an old neck injury that may actually have been 
sustained in his in an in-service accident, and which gave 
him a subtle spasticity of his left upper extremity that 
likely contributed to the subsequent dysfunction of his 
shoulder, leading to surgical repair of chronic dislocation.

Thus, the May 2006 VA neurology follow-up note appears to 
relate the veteran's left arm condition to an in-service neck 
injury.  The Board notes that the veteran is not service-
connected for displacement of cervical intervertebral disc 
without myelopathy, or for any residuals of an in-service 
neck injury.

In view of VA's own medical evidence establishing pain and 
abnormal reflex in left arm limb as a possible residual of an 
in-service neck injury, and the fact that the veteran is 
seeking service connection for a disability manifested by 
pain, numbness, and tingling of the left arm and hand, a 
service connection claim for residuals of a neck injury has 
been reasonably raised from the record.   See Suttmann v. 
Brown, 5 Vet. App. 127, 132-133 (1993); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1993).  Thus, the claim of 
entitlement to service connection for residuals of a neck 
injury should be appropriately developed and adjudicated by 
the RO.  Id.  To obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2007).

As the resolution of the claim of service connection for 
residuals of a neck injury might be determinative of the 
veteran's claim of service connection for a disability 
manifested by pain, numbness, and tingling of the left arm 
and hand, claimed as peripheral neuropathy, left arm and 
hand, the issues are inextricably intertwined.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); see also Parker v. 
Brown, 7 Vet App. 116 (1994); and also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Thus, a decision at this time by 
the Board with respect to the veteran's claim of service 
connection for a disability manifested by pain, numbness, and 
tingling of the left arm and hand, claimed as peripheral 
neuropathy, left arm and hand, would be premature.  Id.

Also, there is no VA compensation and pension examination 
report of record containing either a medical opinion that 
addresses the nature and etiology of any residuals of a neck 
injury, or any opinion regarding the etiological relationship 
of a disability manifested by pain, numbness, and tingling of 
the left arm and hand, to residuals of a neck injury.  Thus, 
such VA examinations are needed.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
orthopedic and neurological 
examinations by a VA examiner or 
examiners with the appropriate 
expertise in order to determine the 
nature and etiology of any current 
residuals of a neck injury, and 
disability manifested by pain, 
numbness, and tingling of the left arm 
and hand, claimed as peripheral 
neuropathy, left arm and hand.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.

a.	With respect to the service 
connection claim for residuals of 
a neck injury, based on 
examination findings and a review 
of the claims folder, the examiner 
should specifically express 
opinions as to the following 
questions:

i.	Whether the veteran has a 
current residual disability 
from a neck injury; if so, 
what is the diagnoses and 
disease process causing the 
disability?

ii.	Whether it is at least as 
likely as not (whether there 
is a 50 percent chance or 
more) that any such diagnosed 
disability was incurred or 
permanently aggravated during 
the veteran's period of 
service, or is otherwise 
etiologically related to the 
veteran's period of service 
in any way.

In answering these questions, 
the examiner should comment 
on the May 2006 VA neurology 
follow-up note diagnosing the 
veteran as having pain in 
limb, abnormal reflex, and 
displacement of cervical 
intervertebral disc without 
myelopathy, and opining that 
the MRI of the veteran's neck 
revealed residuals of an old 
neck injury that may actually 
have been sustained in his in 
an in-service accident, and 
which his gave him a subtle 
spasticity of his left upper 
extremity.

b.	With respect to the service 
connection claim for a disability 
manifested by pain, numbness, and 
tingling of the left arm and hand, 
claimed as peripheral neuropathy, 
left arm and hand, based on 
examination findings and a review 
of the claims folder, the examiner 
should specifically express 
opinions as to the following 
questions:

i.	Whether the veteran has a 
current disability manifested 
by pain, numbness, and 
tingling of the left arm and 
hand; if so, what is the 
diagnoses and disease process 
causing the disability?

ii.	Whether it is at least as 
likely as not (whether there 
is a 50 percent chance or 
more) that any such diagnosed 
disability is the result of a 
residual of a neck injury.

In answering these questions, 
the examiner should comment 
on the May 2006 VA neurology 
follow-up note, diagnosing 
the veteran as having pain in 
limb, abnormal reflex, and 
displacement of cervical 
intervertebral disc without 
myelopathy, and opining that 
the MRI of the veteran's neck 
revealed residuals of an old 
neck injury that may actually 
have been sustained in his in 
an in-service accident, and 
which his gave him a subtle 
spasticity of his left upper 
extremity.

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	The RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a neck injury.  
Thereafter, the veteran and his 
representative should be provided with 
written notice of the determination, as 
well as notice of the veteran's rights 
of appeal.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue of 
entitlement to service connection for a 
disability manifested by pain, 
numbness, and tingling of the left arm 
and hand, claimed as peripheral 
neuropathy, left arm and hand.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


